705 S.E.2d 358 (2010)
WOODLIFF
v.
Thomas FITZPATRICK et al.
No. 348P10-1.
Supreme Court of North Carolina.
December 15, 2010.
Jay Gervasi, Jr., Greensboro, for Woodliff, Ernest Todd.
John D. Prather, Raleigh, for Fitzpatrick, Thomas, et al.
The following order has been entered on the motion filed on the 3rd of September 2010 by Plaintiff to Convert Petition for Discretionary Review into Petition for Writ of Certiorari:
"Motion Allowed by order of the Court in conference this the 15th of December 2010."